461 F.2d 1096
UNITED STATES of America, Plaintiff-Appellee,v.Cutberto Nazario DURAN, Defendant-Appellant.
No. 71-3044.
United States Court of Appeals,Ninth Circuit.
June 20, 1972.

Jacque Boyle, Los Angeles, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Jerry L. Newton, Eric A. Nobles, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before BROWNING, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Duran appeals from his conviction for violation of 18 U.S.C. Sec. 2113(a) (robbery of a national bank).  We affirm.


2
Duran drove the get-away car for one Figueroa, who entered and robbed the bank.  The evidence was quite sufficient to sustain the conviction.  Glasser v. United States, 315 U.S. 60, 80, 62 S. Ct. 457, 86 L. Ed. 680 (1942); United States v. Nelson, 419 F.2d 1237, 1241 (9th Cir. 1969).


3
Counsel was constitutionally adequate.  Wright v. Craven, 412 F.2d 915, 917 (9th Cir. 1969); Borchert v. United States, 405 F.2d 735, 738 (9th Cir. 1968); cert. denied, 394 U.S. 972, 89 S. Ct. 1466, 22 L. Ed. 2d 753 (1969); Reid v. United States, 334 F.2d 915 (9th Cir. 1964).


4
No prejudice was shown from the fact that the trial judge learned of Duran's prior criminal record at a pretrial discussion of a motion, by Duran, that his bail be reduced.  See United States v. Tropiano, 418 F.2d 1069, 1077 (2d Cir. 1969), cert. denied 397 U.S. 1021, 90 S. Ct. 1258, 25 L. Ed. 2d 530 (1970).


5
Affirmed.